NO. 12-07-00066-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
THOMAS
MIDDLETON,    §          APPEAL FROM THE 258TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          TRINITY
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
the offense of murder, and punishment was imposed in open court on November 13,
2006.  Under rule of appellate procedure
26.2(a), unless Appellant timely filed a motion for new trial, his notice of
appeal was due to have been filed "within 30 days after the day sentence
[was] imposed or suspended in open court.” 
Appellant did not file a motion for new trial.  Consequently, Appellant’s notice of appeal
was due on December 13, 2006.  See
Tex. R. App. P. 26.2(a)(1).  However, Appellant filed his notice of appeal
on February 9, 2007. 
            Appellant’s February 9, 2007 notice of appeal is
untimely, which leaves us without jurisdiction over the appeal.  Furthermore, this court has no authority to
allow the late filing of a notice of appeal except as provided by Rule
26.3.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996). 
Consequently, this appeal is dismissed for want of jurisdiction.

Opinion
delivered May 2, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(DO NOT PUBLISH)